 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeyerhaueser Company and Highway and LocalMotor Freight Employees, Local 667, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 26-CA-7739, 26-CA-7845, and26-CA-7925August 26, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn May 16, 1980, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, WeyerhaeuserCompany, West Memphis, Arkansas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.i We have modified the Administrative Law Judge's notice to conformwith his recommended OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.251 NLRB No. 97WE WILL NOT coercively interrogate ouremployees concerning their sympathies or de-sires regarding Highway and Local MotorFreight Employees, Local 667, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT impliedly threaten our em-ployees with discharge for engaging in unionactivities.WE WILL NOT solicit from employees theirgrievances and imply that they would be recti-fied in order to discourage their union activi-ties.WE WILL NOT imply to employees that theirselection of a union would be futile.WE WILL NOT solicit our employees to cam-paign against the Union.WE WILL NOT suggest or encourage em-ployees to form or serve on a committee orgroup to discuss grievances with managementas an alternative to having a union representthem.WE WILL NOT admonish employees not togive each other advice regarding union activi-ty or other protected concerted activity.WE WILL NOT more stringently enforce ourwork rules or change work practices in orderto discourage our employees' union activities.WE WILL NOT issue verbal and writtenwarnings to our employees in connection witha more strict application of our rules in re-sponses to the union activities of our employ-ees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL revoke and rescind the warningsdiscriminatorily issued to Linda Ross, JamesRogers, Lula Mae Cunningham, and Roy LeeBrown and physically expunge from their per-sonnel records any record of such warnings.WEYERHAEUSER COMPANYDECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This matter was heard at Memphis, Tennessee, on Febru-ary 4-6, 1980. The charges were filed by Highway andLocal Motor Freight Employees, Local 667, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousmen and Helpers of America, hereinafter WEYERHAUESER COMPANYS75called the Union, in Case 26-CA-7739 on April 5, 1979,'(amended May 18); in Case 26-CA-7845 on June I: andin Case 26-CA-7925 on July 16 (amended July 30 andAugust 10). The complaint in Case 26-CA-7739 issuedon the subsequently filed charges on July 13 and August14. The consolidated complaints, as further amended atthe hearing on February 4 and 5, alleged that Weyer-haeuser Company, herein called the Respondent or theCompany, violated Section 8(a)(l) of the National LaborRelations Act, as amended, herein called the Act,through various and numerous acts of interference, re-straint, and coercion of its employees by its supervisorsand agents, and further violated Section 8(a)(3) and (1)of the Act through the written and verbal warningsissued to its employees James E. Rogers, Lula Mae Cun-ningham, Elbert Smith, Roy Lee Brown, Linda Ross,and Kay Suggs; through the suspensions of its employeesJames E. Rogers, Roy Lee Brown, Roy Miller, LaverneStevenson, Sylvester Hill, and Curtis Golden; andthrough the discharge of its employee James Thompson,all because of their activity on behalf of the Union.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theRespondent, I make the following:FINDINGS OI FACTI. JURISDICTIONThe Respondent is a corporation licensed to do busi-ness in the State of Arkansas with an office, plant, andplace of business located in West Memphis, Arkansas,where it is engaged in the manufacture of hardwood ply-wood. During the 12-month period preceding issuance ofthe original complaint, the Respondent purchased and re-ceived at its West Memphis, Arkansas, location productsvalued in excess of $50,000 directly from points locatedoutside the State of Arkansas and, during the sameperiod of time, the Respondent sold and shipped from itsWest Memphis, Arkansas, location products valued inexcess of $50,000 directly to points located outside theState of Arkansas. The Respondent admitted in itsanswer, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. The Respondent also admits, and I find, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union's organizational campaign began in earlyMarch. The first meeting between the Union and the Re-spondent's employees took place on March 3 at thehome of employee Lula Mae Cunningham. Sometimewithin the next week or two, union buttons, about thesize of a quarter or somewhat larger and containing thename of the Union thereon, were distributed to the em-ployees and a number of them began to wear them in theplant.I All dates are in 1979 unless otherwise statedOn March 12 the Union by letter requested the Em-ployer to recognize and bargain with the Union. On thesame date the Union filed a petition with the RegionalOffice of the Board, Case 26-RC-5960, seeking an elec-tion in an appropriate unit of the Respondent's employ-ees. Thereafter, a Stipulation for Certification Upon Con-sent Election was approved by the Regional Director onApril 4 and an election was held on May 10. Challengesto certain ballots were sufficient to affect the outcome ofthe election. On May 17, the Employer filed timely ob-jections to the election. On June 22 the Regional Direc-tor's Report on Challenges and Objections issued recom-mending that one of the challenges be sustained and find-ing that the remaining challenges were not determina-tive. It was further recommended that the Respondent'sobjections to the election be overruled with the excep-tion of one which was ultimately set for a hearing. Fol-lowing the hearing, the Board on February 7, 1980,issued its Decision overruling the Respondent's objec-tions and certifying the Union. 247 NLRB No. 147.For the most part the violations of Section 8(a)(1) ofthe Act alleged in the complaint occurred prior to theelection on May 10. On the other hand, most of the al-leged 8(a)(3) violations alleged, including the writtenwarnings, suspensions, and the discharge, took place sub-sequent to the election. Because the allegations of the8(a)(l) violations are numerous and are attributed to anumber of different supervisors of the Respondent,chronological treatment of the allegations would be un-wieldy. Accordingly, treatment of the allegations will beset forth below substantially in the order that the allega-tions appeared in the complaint.B. The Alleged 8(a)(l) Violations1. The alleged coercive interrogations and threatsEmployee Kay Suggs testified that she was sent to theemployee lunchroom by Stepney Bennett, a foreman andan admitted supervisor, to talk to Kenneth A. Schom-mer, plant manager, about mid-April. Although Schom-mer initially asked Suggs about some equipment that wasnot operating the conversation soon turned to the unioncampaign. Schommer, according to Suggs, stated thatthe Company was completely against the Union andwould do everything it could to keep it out. He then in-quired of her why she wanted a union and Suggs re-sponded, relating to him her reasons. Schommer went onto ask her if she had any particular problems, asked herwhat she thought the problems were generally, and ifwages were a problem. The conversation lasted around10 to 15 minutes, according to Suggs.Schommer, called by the Respondent, admitted theconversation with Suggs, and that the meeting was at hisrequest. Suggs was wearing a union button2when hetalked to her. Further, on cross-examination Schommeradmitted that he had asked Suggs about her union activi-ties and why she wanted the Union.The General Counsel argues that the interrogation ofSuggs was coercive even though Suggs may have beenI The button as described by itnesses as being about the size of aquarter and had the name of the Union on itWEYERHAUESER COMPANY 575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDwearing a union button at the time. Citing 17T Auto-morive Electrical Products Division, 231 NLRB 878 (1977),the General Counsel contends that an employer is notfree to probe directly or indirectly into the reasons foreven a known union adherent's support of the union be-cause such probes tend to be coercive. I find the citedcase controlling here. Moreover, as the Board stated inStrucksnes Construction Co., Inc., 165 NLRB 1062 (1967),"In our view any attempt by an employer to ascertainemployee views and sympathies regarding unionism gen-erally tends to cause fear of reprisal in the mind of theemployee if he replies in favor of unionism and, there-fore, tends to impinge on his Section 7 rights." See alsoBirdsall Construction Company, 198 NLRB 163, 170(1972); General Metal Products Company, 164 NLRB 64(1967). Suggs' wearing of the union button did not li-cense Schommer to conduct an inquiry into the basis orextent of her union support. Whether Suggs was person-ally coerced by Schommer's remarks is immaterial, forthe test is whether or not Schommer's remarks tended tointerfere with the free exercise of employee rights underthe Act. See Mohican Mills, Inc., 238 NLRB 1242 (1978).I find here that it did.Employee Linda Ross testified that she was questionedby both Schommer and Earl Sayers, plant superintend-ent, around April 13. According to Ross, she first talkedto Earl Sayers in the employee lunchroom at Sayers' re-quest. Sayers in his conversation with Ross told her hewas worried about her and asked her why she felt likeshe needed a union "in here." Ross explained her dissat-isfaction and subsequently Sayers asked her if he couldrelate their conversation to Schommer. She approved.On the same day and shortly after the conversation withSayers, Schommer asked Ross to meet him in the lunch-room where the two proceeded to talk about the Union.Schommer, according to Ross, asked Ross why she feltlike she needed a union, and how she thought a unioncould help her.Ross was impressive in demeanor and recall, and Iconclude that she is worthy of belief. In any event,Schommer admitted that he had asked Ross about herunion activities and why she had wanted a union. Sayersalso did not specifically deny the questions attributed tohim by Ross. I therefore find that Sayers and Schommerquestioned Ross concerning the basis of her union sup-port and in so doing unlawfully interrogated her in viola-tion of Section 8(a)(1) of the Act.Ross also testified that Adrian Huggins, a foreman andadmitted by the Respondent to be a supervisor withinthe meaning of the Act, came to her at her work stationI day shortly after the first union meeting on March 3and stated that Schommer had heard that Ross was pass-ing out union cards. Ross denied that she had and Hug-gins responded that he did not blame her if she had be-cause he knew the problems that everyone was having.Huggins did not testify. Ross is credited. At first blush,because of Huggins' subsequent remark that he did not"blame" Ross if she had passed out cards, his initial in-quiry as to whether she had actually passed out cardsmight appear innocuous and uncoercive. However, itdoes demonstrate Respondent's concern generally, andSchommer's concern in particular, about employees'union activities. I conclude, and again notwithstandingthe fact that Ross may have been wearing a union buttonat the time,3that Huggins' questions tended to be coer-cive particularly when considered in light of the otherviolations of the Act found above and hereafter, and Ifind that Huggins' questions of Ross therefore violatedSection 8(a)(l) of the Act.It was the testimony of employee Sylvester Hill that,at one point after he began wearing a union button, thedate unspecified,4Sayers approached him and, in relationto the union button Hill was wearing on his hat, askedHill, "What you got on your hat there, Sylvester?" Hillreplied that it was just a button and Sayers asked whathe was wearing it for and if it was going to feed him.Hill answered that it was just for decoration. Sayers inhis testimony did not specifically deny the questions at-tributed to him by Hill which the General Counselargues constitute unlawful interrogation. Ordinarily asimple inquiry as to what kind of button an employeemight be wearing might be innocuous. However, hereSayers coupled his initial question with a second questionas to why the employee was wearing the button andwhether or not the button was going to feed the employ-ee. The latter remark adds a more sinister connotation tothe initial inquiry and suggests an economic risk involvedin the wearing of the button. Accordingly. under thesecircumstances the question cannot be regarded as com-pletely innocuous and I conclude that it was coerciveand violative of Section 8(a)(1) of the Act as alleged.Another incident of coercive interrogation was attrib-uted to Schommer by employee James Thompson.Thompson testified that on the day of the electionSchommer approached him at his work station and askedhim if he had made up his mind how he was going tovote. Thompson, who had worn a union button at theplant since about mid-April, testified that he told Schom-mer that it was a secret-ballot election and he would liketo keep it like that because he knew how to vote.5Thereafter Schommer went with Thompson part way tothe polling area as Thompson was going to vote.Schommer, in his testimony, did not recall, but did notspecifically deny, the comments attributed to him byThompson. He admitted that he had talked to Thompsonabout the Union on more than one occasion and hadasked him to keep an open mind.Assuming Thompson's testimony to be accurate, I amnot persuaded that Schommer's simple inquiry as towhether or not he had made up his mind about how hewas going to vote, without more, constituted coerciveinterrogation. The question was not directed at ascertain-ing the way Thompson was going to vote or the reasonsfor Thompson's voting one way or the other. Underthese circumstances, I do not find Schommer's questionof Thompson to be coercive or violative of the Act.:' While the record establishes that Ross did wear a union button in theplant, it does not disclose when Ross began wearing i or whether shewas wearing such a button at the time of the questions by either Schom-mer or Sayers as related above.' Inasmuch as employees began wearing union buttons around a weekor so after the first meeting on March 3, I conclude that Hill began wear-ing a union button around mid-March5 Thompson testified that he was illiterate. WENTRHAUESERE COMPANYI577A number of instances of coercive interrogation wasattributed to Foreman Stepney Bennett. Thus, employeeLula Cunningham related in her testimony that aboutMarch 26 she was approached at her work station byBennett who asked her why she wanted a union. Cun-ningham replied that Bennett was not in a position to askher why she wanted a union. There followed a discus-sion about the Union in which Bennett told Cunninghamthat if the Union got in the plant it could not promiseher higher wages and could not give her job securityand that once the Company and the Union went into ne-gotiations she would have to accept whatever the Unionaccepted from the Company. About 2 days later Bennettagain approached Cunningham and asked her if she feltshe was being treated unfairly at the Company. WhenCunningham responded affirmatively Bennett repliedthat if he worked on a job and he was being treated un-fairly he would go some place else to work.A similar remark was attributed to Bennett by LindaRoss on March 30. Ross related that on that date Bennettengaged her in a discussion about the Union at her workstation and remarked that Schommer was very disap-pointed in the employees. Subsequently in the discussionwhich involved an explanation by Bennett of the Compa-ny's hierarchy and Ross' place at the "bottom," Bennettremarked that he had worked for a company one timethat he did not agree with so after 5 years he left andfound himself another job. He then stated that if Rossdid not agree with the Company why she did not leaveand find another job.Bennett did not specifically deny the remarks attribut-ed to him by Cunningham although he did admit that hehad talked to her about the Union once or twice. More-over, he did not specifically deny remarks attributed tohim by Ross. I find the testimony of Cunningham, andRoss particularly, to be credible, and I conclude thatBennett made the remarks attributed to him. I furtherconclude that the question of Bennett as to why Cun-ningham wanted the Union tended to be coercive andwas therefore violative of Section 8(a)(l) of the Act. Inaddition, as argued by the General Counsel, Bennett's in-vitation of Cunningham and Ross, in effect, to quit orfind employment elsewhere constituted an implied threatof discharge. See Jobbers' Supply Inc., 236 NLRB 112,118 (1978); 726 Seventeenth Inc., t/a Sans Souci Restau-rant, 235 NLRB 604 (1978). This conclusion is particu-larly applicable here where Bennett in the same conver-sation with Ross expressed the Respondent's disappoint-ment with its employees for supporting the Union, there-by equating union activity with disloyalty. See Oscar En-terprises, Inc., OMCO, Inc., Halvin Products Co., 214NLRB 823 (1974). While an implied threat of dischargewas not specifically alleged in the complaint it is clearthat the facts upon which this conclusion is based werefully litigated at the hearing in conjunction with the al-leged interrogation. The Board and an administrative lawjudge are expected to pass upon an issue although it isnot specifically alleged to be an unfair labor practice inthe complaint if the matter was fully litigated. MonroeFeed Store, 112 NLRB 1336 (1955).Employee Thompson testified that I day after hebegan wearing his union button in mid-April, Bennettcame over to his work station and asked him why hewas wearing a union button and Thompson replied thatit was because he had worked under a union before. Ap-parently nothing else was said. Bennett, in his testimonyinitially, could not recall whether he asked Thompsonwhy he was wearing a union button but then denied it. Icredit Thompson's version especially in light of the testi-mony of Ross and Cunningham, tending to show a pro-clivity on Bennett's part to inquire of employees regard-ing their reasons for union support. I therefore find thisinquiry of Thompson by Bennett constituted another vio-lation of Section 8(a)(l) of the Act.An additional allegation of unlawful interrogation at-tributed to Foreman Huggins was alleged in the com-plaint. While not clear it appears that the General Coun-sel is relying upon the testimony of employee LonnellHill to establish the interrogation. Hill testified, withoutcontradiction, that around the middle of March Hugginshad passed out some literature concerning the companypolicy "against having the union." Shortly thereafterHuggins called her up to his desk in the plant and askedher if she understood the literature he had passed out.There followed some discussion of about 5 minutes' du-ration in which Huggins related to Hill that he had pre-viously been a union member. Hill testified that Hugginsstated in the discussion that if the Union did come in theCompany could shut down because they had other plantsmaking the same products they were making.I can find no unlawful interrogation from Huggins' re-marks. The only question attributed to him was an in-quiry about whether Hill understood the literature givento her. The response to that question cannot be expectedto reveal union support, sympathies, or inclinations. Theremark attributed to Huggins regarding the plant shut-down would clearly be an unlawful threat. However, Iam not satisfied that Hill's testimony was accurate withrespect to the full context of Huggins' remarks. Oncross-examination, Hill, while steadfastly maintaining thatHuggins had said that, if the Union came in the Compa-ny could shut down, exhibited confusion as to the con-text in which the remark was made. Thus, asked if Hug-gins had made the remark in conjunction with strikes,Hill testified, "Well it was all in the same sentence thathe brought about." Then she testified that Huggins saidthat if the Union did come in the plant could shut downbecause they had other plants making the same productsthat "we were making" and he was talking about thepossibility of a strike w hen this conversation came up.Under these circumstances, and because it is unclear thatHuggins' remark was not made in the context of a lawfultemporary plant shutdown in response to a union strike,I am unwilling to base a finding of an unlawful threat ofa plant shutdown on Hill's testimony.While not specifically alleged in the complaint theGeneral Counsel introduced evidence that the Respond-ent through Plant Manager Schommer threatened em-ployees regarding the wearing of buttons. In this regard,employee Roy Lee Brown testified that at some unspeci-fied time after he began wearing a union button Schom-mer came to him in the plant and told him, "You knowhow me and Earl Sayers stands." After testifying thatWEYFRHAUESER COMPAN 577 578DECISIONS OF NATIONAL LABOR RELATIONS 13()ARDthat was all that was said, and after a leading questionfrom the General Counsel, Brown added that Schommersaid, "You ought to take them union buttons off." I findBrown's testimony on this incident and Schommer'scomments unpersuasive. Brown's testimony was vagueand incomplete and his recollection poor. Moreover, inhis prehearing statement to the Board, Brown had omit-ted any reference to Schommer's comment about takingthe union button off. Accordingly, I do not creditBrown's testimony on this point, and therefore find noviolation of the Act based on Brown's testimony in thisregard.2. The alleged solicitation of grievances and impliedpromises to rectify themThe complaint alleges that Schommer on April 13 and18, and Sayers on April 13 and May 10 solicited employ-ee grievances and impliedly promised that they would berectified. With respect to the allegations regardingSchommer, the General Counsel appears to rely uponthe testimony of Ross regarding her conversations withSchommer, already referred to above, as occurring in thelunchroom on April 13. 1 have already found thatSchommer asked Ross why she felt she needed a union,and why they could not "talk this out." Ross respondedto a degree but Schommer cut their discussion short,saying he had to take his wife to church for a GoodFriday service. He asked to resume the conversation onApril 18. The conversation was resumed in the sameplace on April 18 and Schommer, according to Ross,took the occasion to explain the Respondent's strong op-position to the Union. Schommer stated that the Re-spondent was a big company and a Union could notmake it do anything, and all the union could do wouldbe to take $14 a month out of the employees' paycheck.He added that the Union would, in effect, trade off em-ployee benefits like a holiday in order to have checkoff"because they are going to get their money regardless."Moreover, Schommer added that if the Union struck theEmployer would take supervisors out of other plants andrun the plant or transfer orders to another plant. Finally,Schommer concluded the conversation by stating that hefelt that Ross was making a mistake. He said he thoughtthat she was a very sensitive type of person, that he didnot feel like she could endure everything that was goingto be put on her because Weyerhaeuser would fight tokeep the Union out.Schommer admitted he had talked to Ross on April 18and did not specifically deny many of the comments at-tributed to him. Further, he admitted that he had askedRoss what she felt were some of the problems andclaimed that he regularly solicited grievances from em-ployees.I credit Ross' version since, as already indicated, I per-ceived her to be a reliable and truthful witness. More-over, her testimony is substantiated to a degree bySchommer's admissions that he asked her to identifyproblems. Accordingly, I find that the Respondentthrough Schommer specifically solicited grievances fromher in a context calculated to dissuade her from herunion support. The fact that Schommer was seeking toidentify employee "problems" carries with it the infer-ence that he intended to rectify such problems. See Tele-dyne Dental Products Corp., 210 NLRB 435, 440 (1974).Employees are not likely to miss the point of the implicitpromise to correct the problems. I am unable to acceptSchommer's unsubstantiated assertion that he regularlysolicited grievances. While there was some evidence thatthe Respondent did have employee meetings at which itdiscussed "problems," the regularity of such meetingswas never set forth on the record. Moreover, there wasno evidence of any specific pattern of solicitation of indi-vidual employee grievances. In any event, it is clearSchommer's solicitation of Ross' "problems" in the con-text of the discussion about the Union was clearly re-sponsive to the union campaign. I therefore concludethat the Respondent through Schommer violated Section8(a)(1) of the Act as alleged.I further conclude, still based on Ross' credited testi-mony and because the content of the conversation onApril 18 is fully litigated, that Schommer's remarks toRoss were further violative of the Act because theyclearly implied the futility of union organization. SeeChampagne Color, Inc., 234 NLRB 82 (1978); CalciteCorporation, 228 NLRB 1048 (1977). 1 further find andconclude that Schommer impliedly threatened the dis-charge of Ross by expressing to her his belief that shewould not "endure" the union campaign. Again, whilethese latter two findings were not based upon specificcomplaint allegations it is clear that the conversations inwhich the unlawful statements were made were fully liti-gated and warrant the conclusions reached.With respect to the solicitation of grievances attributedto Sayers in mid-April the General Counsel apparentlyrelies upon the testimony of employee Elbert Smith.Smith testified that in the second week of April, Sayersapproached Smith and talked to him about the Union.Sayers remarked that he knew that Smith (a black) was aleader of his people6and that, if Smith wanted to dosomething constructive to help "his people," one thinghe could do would be to talk to his people and get themnot to support the union activities. Sayers denied the re-marks attributed to him by Smith. Smith appeared sin-cere and I credit his testimony over Sayers' less persua-sive denials. In addition to claiming Sayers' remark con-stituted solicitation of grievances the General Counselalso apparently relies upon the same remark to establisha complaint allegation that Sayers unlawfully "solicitedan employee to dissuade fellow employees from support-ing the Union ...." I find no solicitation of grievancesby Sayers, but I do find that he did solicit Smith to "dis-suade" other employees against the Union and such so-licitation was tantamount to asking Smith to campaignagainst the Union. The Board has found such conduct tobe violative of Section 8(a)( ) of the Act. Delco-RemyDivision, General Motors Corporation, 234 NLRB 995(1978); The Great Atlantic & Pacific Tea Co., 167 NLRB776, 782 (1967).The General Counsel apparently relies upon the testi-mony of employee Roy Miller to establish an additionalcomplaint allegation regarding solicitation of grievances" he reference, Smith testified. was to Smiths l acfiity in behalf of theNAACP. W'EYEHAUESER CPANY~579attributed to Sayers.' Thus, Miller related that after hehad voted on the day of the election Sayers talked tohim at work and stated that "once they were trying toget a union there, and they tried to form a committeewhere that one man can go and talk to the boss for ev-erybody if anything went wrong." Miller replied that itwould take guts to talk to the boss, and Sayers answeredthat he felt that Miller had guts and could be the man forit.I find Sayers' testimony somewhat equivocal in hisdenial of the remarks attributed to him by Miller. Sayersrelated in his testimony that the employees had a com-mittee and he does not know why he would have ap-proached Miller on a matter like that. While Miller's tes-timony was somewhat ambiguous I find it credible whenweighed against Sayers'. However, I can find no improp-er or unlawful solicitation of grievances in Sayers' re-marks, and I can therefore find no violation of the Act inthis regard. Although not alleged in the complaint, theGeneral Counsel in his brief citing Hendel ManufacturingCompany, Incorporated, 197 NLRB 1093 (1972), arguesthat Sayers' remarks constituted an unlawful suggestionfor the employee formation of a shop committee to dealwith employee problems. I concur in this position eventhough Miller's testimony was somewhat ambiguous andnotwithstanding the uncontradicted testimony of Sayersthat the employees had a shop committee that workedwith Schommer at times. I do not view Sayers' testimo-ny as establishing that there was an active and function-ing employee committee during the union campaign.However, it appears, and I conclude, that Sayers' re-marks to Miller were calculated to encourage the forma-tion or use of an employee committee as an alternative tounion selection by the employees. Sayers encouragedMiller to be active on such a committee. In so doing Ifind, as argued by the General Counsel, that the Re-spondent violated Section 8(a)(1) of the Act in Sayers'remarks to Miller.3. The alleged threat of loss of benefitsThe amended consolidated complaint alleged thatBrenda Chism, an admitted supervisor for the Respond-ent, on several occasions during the 3-week period begin-ning around April 19, threatened employees with loss ofbenefits if the Union were selected to represent them.The only evidence to support this allegation was pro-duced through the testimony of Roy Miller who testifiedthat about 3 weeks prior to the May 10 election BrendaChism came to him at his work station and told him thatif the Union came in that he could stand to lose some ofhis benefits and even could take a cut in pay. She alsoadded, according to Miller, that if the Union got in andthere was a strike, if he got a job some place else theUnion could fine him for it.Chism in her testimony did not specifically contradictMiller but expounded more on what she told him. Sherelated that they were talking about union, pro and con,and about benefits. She related Miller was stating that he7 "Apparently" must be ued because he General Counsels brief doesnot tie hi% arguments to the specific allegations of the complall and theonly teslimon\ offered regarding Savers' conduct on MaN 10. the datealleged in the complaint, a, from Millerwould guarantee that under the Union employees wouldget "so much an hour." Chism countered explaining thatwhen they negotiated they sat down \with a blank pieceof paper and the employees could get more than whatthey presently had or they could get less, that they couldget more in benefits, or they could get less in vacation.In short, she said she told Miller that she could not guar-antee him he would get less but that was something thatnobody actually knew for sure until it came down to theend. According to Chism, the conversation with Millertook place on April 19 and was related to a letter to em-ployees from the Respondent dated the same day whichwvas in Chism's possession during the conversation andwhich outlined the give-and-take of the bargaining proc-ess. The General Counsel does not contend that theletter itself contained any unlawful statement.I do not find Chism's testimony to be inconsistent withMiller's. Even if Chism's account of her remarks toMiller were inconsistent with Miller's I would he in-clined to credit Chism's version because it is more com-plete, plausible, and consistent with the letter to the em-ployees which was being discussed. I can find no unlaw-ful threats of loss of benefits in Chism's remarks to Millerand I find no violation of the Act based upon such re-marks.It is also alleged in the complaint that Sayers threat-ened an employee with suspension for giving a fellowemployee advice about the Union on or about July 9.This allegation is based upon the testimony of LonnellHill who related that on or about July 6 she had beenapproached at the plant by employee Calvin Taylor8who had just had a dispute with Supervisor Bennett overa wage matter and who asked Hill how Taylor could getin touch with the "Labor Board." Hill told Miller not tocall the Labor Board but to call the union representativeat the union hall and she gave him the union representa-tive's telephone number about the time that SupervisorBennett walked up. Bennett proceeded to tell Taylor toleave the building.The following day, still according to Hill, she and em-ployee Caroline Rucker were called to Sayers' officewhere Sayers questioned them about Taylor and saidthat he had been told that they had given Taylor"advice." Sayers went on to state, "This is not the firsttime I heard you all giving peoples advice. And I don'tsee why it is Calvin Taylor is at home and not you all."Sayers went on to state that he would appreciate it ifthey would stop "giving peoples advice." Hill protestedthat she had not given Taylor any advice until he askedfor it and when he did ask her how to get in touch withthe Labor Board she told him how to get in touch swiththe Union.Sayers in his testimony recalled that Rucker and Hillhad come to his office and talked to him in the presenceof Carol Gardner (a personnel representative for the Re-' The record ho'sk that Itill referred to Calvin as',lor Savers' testl-mony referred to the employee involved as Calvin Hill Ihe record col-lair, ia "srite up" bh Step Hennetll of an incidentl illsolWlig emplo) eeCalin il alor on July 6. ilslsli g Ta.lor's dlisputl. uith Btcnett over a'age claim xlhich ultimalelk resulted in Taylor', suspension on Juls ht.(; C Fxh 83 I conclude that bolh Hill and Saser, erc referring to theCals il I a lor %tl pets1iOIWEXERHAUESER COMANY 57q 580DECISIONS OF NATIONAL LABOR REILATIONS BO()AR)spondent who did not testify) regarding the suspensionof Taylor. Sayers said that something came up in theconversation about having made some comment aboutthem giving "advice." Sayers said that he told them, "Idon't know about anyone giving anybody any advice,but all I know is that Calvin Hill is suspended and youtwo are still here working." Sayers denied that either theUnion or the Labor Board was mentioned in the conver-sation.Presumably the theory for the violation here which isnot specifically argued in the General Counsel's brief isbased upon the admonition against giving employees"advice" coupled with reference to the suspended em-ployee thus suggesting that should the employees contin-ue to give "advice" they too might be suspended.While Hill's testimony on the point was somewhatconfusing, I found it believable when compared withSayers' less than positive recollection of the matter.Moreover, it would be unlikely that Hill and Ruckerwould voluntarily have initiated a discussion regardingany "advice" they gave to Taylor. Accordingly, I creditHill. In my opinion Sayers' remarks may fairly and rea-sonably be construed as a threat that, if Hill and Ruckergave employees "advice," they might well be suspended.Whether Sayers was referring to the advice Hill gave toTaylor about going to the Union or advice about Tay-lor's wage claim his comment amounted to interferencewith employee Section 7 rights. "Advice" concerningthe wage claim clearly would constitute protected con-certed activity. I therefore find that Sayers' remark toHill and Rucker violated Section 8(a)(1) of the Act.4. The alleged discriminatory warnings and changesin working conditionsIt is the General Counsel's contention that the Re-spondent reacted to the union organizational campaignby changing the working conditions of employees in anumber of respects and by more stringently enforcing itswork rules. Initially in this regard, the General Counselcontends that the Respondent on and after March 15 re-stricted its employees to their immediate work areas andrequired them to have permission for restroom use con-trary to its past practice of allowing its employees toleave their work station without prior supervisory au-thorization for any necessary purpose.There is little dispute, and I find, that at all materialtimes the Respondent had a set of work rules whichwere posted in its employees' lunchroom and whichwere designed to be illustrative of the "type of offensesthat could be considered for disciplinary action." Includ-ed within that group of rules which were formulatedwith employee "input," well prior to the beginning ofthe union campaign, was a rule which prohibited em-ployees from leaving their work areas without contactingtheir supervisors or other designated individuals. Therule was specifically applicable to the leaving of workareas to use the restrooms or telephones. Notwithstand-ing this rule employees Lula Cunningham, Lonnell Hill,Kay Suggs, and Linda Ross testified for the GeneralCounsel that prior to about the middle of March the Re-spondent had not enforced the rule. According to Ross,when Bennett took over supervision of her department inmid-March he announced to all employees in his depart-ment that there would be some "new" rules, that em-ployees would stay in their work areas, that they couldnot take food to their work stations, and employeeswould have to have permission to leave their work areas.Similarly, Suggs testified that Bennett at the employeemeeting advised the employees they would have to havepermission to go to the restroom. Suggs added thataround June 14 Bennett restricted employee use of therestroom even further by limiting visits to the restroomto once a day during worktime. However, that rule wasrevoked by Bennett shortly thereafter.Bennett was not the only supervisor who was enforc-ing the requirement for permission to use the restroomon worktime, for employee James Thompson testifiedthat Supervisor Brenda Chism told a group of employeesduring the week following the May 10 election that theyhad to have her permission before going to the restroom.At the same time Chism told the group that they wouldno longer be able to smoke "on the back porch" al-though Thompson claimed in his testimomy that employ-ees had been allowed to smoke in the back whenevercaught up with their work. Thompson also testified thatChism additionally stated that an employee would haveto produce 250 boards or panels a night in her reworksection on that shift. Failure to produce the desiredamount would result in a warning for the first occasionand a dismissal for the second. According to Thompson,there had been no previous quotas on the number ofboards to be done.While Cunningham could not recall the meeting whereBennett made the announcement requiring permission forthe restroom, she testified that he told her some timeafter the union campaign started not to leave her workarea without permission. On March 22 Cunningham,who was identified as a union supporter by her wearingof a union button, testified that she was approached byBennett and told that she had been out of her work areafor 30 minutes. She denied she was away 30 minutes butadmitted she had been in the personnel office for a shortwhile with the knowledge of Supervisor-Trainee FrankConnelly. Bennett said "Okay," but 30 minutes later ap-proached her again and told her she had been in the res-troom for 20 minutes. She said that was a lie, but Ben-nett told her to go with him to Sayers' office for a warn-ing. In the office Sayers stated she had been spending ex-cessive time in the restroom and too much time awayfrom her work station. He advised her he was giving hera written warning. The next day Sayers gave her a copyof the warning which stated:The sanders & sawline was shutdown due to me-chanical repair. Employee was notice [sic] out ofwork area & asked to return to her work. Employeereturned to work area. However she remained foronly a few minutes at which time she left & went toladies' room. Employee spent excessive time inladies' room, even though she had been cautionedabout the same type of behavior. Also, all employ-ees were informed of remaining at job stationsduring downtime at employee meeting on March15, 1979. NVEYFRIIAUAESE CNIPANYN~581Cunningham in her testimony on cross-examinationclaimed she had only been in the restroom 6 or 7 min-utes.Suggs was verbally warned on May 21 relative to herallegedly excessive absence from her job station on May19. According to Suggs, whose union sympathy was alsoindicated to Respondent by her wearing of a unionbutton, she asked permission of Bennett on May 19 to goto the restroom. He told her she could but asked her tostop by his office. She did so and there he accused her ofgoing to the restroom too much and claimed he had itdown there that she had gone five times. Suggs calledBennett a liar. He said he would check his record andget back with her. Instead, on May 21, Bennett calledher back into his office where he gave her a "verbalwarning,"which stated:On 5-19-79, Kay Suggs was issued a verbalwarning due to her excessive absence from the jobstation. During discussion Kay was not receptive ofwhat was discussed and was insubordinate.Another employee, James Rogers, received a warningrelative to his being away from his job area and taking asmoke break. Rogers, whose union sympathies wereknown to the Respondent, stated that on March 28 hehad finished a load of wood in the rework departmentand was waiting for the load to be removed. He decidedto get a drink and to go outside the building to smoke.Employee Linda Ross who also worked in the area alsowent out the door to smoke, but only Rogers had lightedhis cigarette when Bennett came out and told Rogersand Ross they were not supposed to be smoking outthere, that they were supposed to be staying in theirareas. While going back to his work station, a distance ofabout 20 to 30 feet according to Rogers, Bennett toldRogers that he had previously told Rogers to stay at hiswork station ad he was going to have to give Rogers awarning for not doing so. Later in the day Bennett toldRogers he was going to give him a verbal warning, butstill later he called Rogers to Sayers' office where Sayersin Bennett's presence chastised Rogers for "picking at hisnails" that morning, not working as directed, and leaningup against the loads. Rogers protested he had never hadany problems before and he did not see why they couldnot go outside the back door and smoke since there wasa "butt can" out there. The discussion concluded withSayers giving Rogers a written warning containing thefollowing language:1. Employee has been warned previously to stayin job area.2. Today (3-28-79) employee was outside ofbldg. at back door taking a smoke break at unau-thorized time, even though he was told to stay inwork area when waiting for setup.3. Employee was observed several times leaningon load idle and picking at his fingers. These inci-dents all occurred when employee had materials atwork station with which to work.9 Verbal warnings are recorded in the emplo)ecs' personnel file butthe record does not clearly indicate whether or not a erhal warning is afirst step in the Respondent's disciplinary systemContrary to the claim in the warning note Rogers testi-fied he had not been previously warned about staying inhis work area, and, in agreement with the testimony ofJames Thompson noted above, claimed he had alwaysbeen allowed to smoke when caught up or when his ma-chine was "down."Roy Brown received a written warning on May 16from Supervisor Chism concerning an incident that oc-curred the preceding night. The warning which was stip-ulated in evidence read:°You left your work area last night to go to thebathroom and to smoke a cigarette without contact-ing your supervisor. You're being given this warn-ing as outlined in group 11, number one work rules.[Leaving work area without contacting supervisor.]If this should happen again you will be disciplinedaccording to group II rules.Brown did not deny that he had gone to the restroomor that he had smoked. Futhermore, he made no claimthat he had gotten permission before going to the res-troom.With respect to the general allegation that the Re-spondent more stringently enforced its work rules afterthe union campaign began, the General Counsel reliesupon a number of exhibits'' obtained from the Respond-ent's personnel files showing warnings and disciplinaryactions given to its employees for whatever reasonsduring 1979 and preceding years. The Respondent intro-duced in evidence some 16 additional exhibits related topersonnel actions and warnings over the same years. 2For argument purposes the General Counsel restrictedcomparison of the exhibits to the years 1978 and 1979.His brief, however, did not attempt a breakdown com-parison of the personnel actions and warnings. A detailedanalysis of the exhibits of both the General Counsel andthe Respondent is difficult because of some duplicationof documents and because it is not clear from some ofthe documents whether the employee conferences withsupervisors and the supervisors' notes regarding suchconferences were in themselves disciplinary actions orwarnings. An analysis tends to substantiate, however, theGeneral Counsel's position that the Respondent issuedapproximately 25 to 30 percent more employee warningsin 1979 following the beginning of the Union's campaignthan it had in the calendar year 1978 and up to the be-ginning of the union campaign in 1979.Based on all of the foregoing evidence, the GeneralCounsel argues that the Respondent violated Section8(a)(1) by restricting employees to their work areas, in-creasing production quotas, requiring permission of em-ployees to use the restroom, prohibiting employees fromsmoking when caught up with their work, and generallymore stringently enforcing its work rules, all as a resultof the union activity of its employees. Furthermore, thewarnings given to Brown, Cunningham, Suggs, andRogers are also alleged by the General Counsel to havebeen discriminatorily motivated because they were re-n G.C Exh 23" GC Exhs. 39-1101 Resp Exhs 21-37\VEYERIIALESLR COMPANY 58 5X82DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDsponsive to the union campaign and therefore violativeof Section 8(a)(3) and (I) of the Act.The Respondent through its witnesses denied that itsapplication of its rules was changed in any way due tothe Union's campaign or that the warnings issued toBrown, Cunningham, Suggs, or Rogers were discrimina-torily motivated. Bennett testified that he took over theshipping and receiving and finishing area in early Marchreplacing weaker supervisors. On March 15 he had ameeting with the employees in the finishing department,told them to stay at their work stations, and referred tothe work rules. According to Bennett, he did not tell theemployees anything new, and he claimed to have alwaysuniformly enforced the Respondent's rules in the areas inwhich he had worked previously.With respect to the warning issued to Cunningham,Bennett did not substantially dispute the sequence ofevents as related to Cunningham's testimony but heclaimed that he had observed her away from her workstation about 30 minutes altogether that day. Further, heclaimed he had talked to her about 4 days previouslyabout being away from her work station.On the Suggs' warning Bennett testified he had ob-served Suggs going too frequently to the restroom andcalled her in and told her he had noted she had gonefour or five times in I day. She called him a liar so heissued the warning to her for insubordination.Bennett testified he gave the warning to Rogers whenhe looked for Rogers in his work area and found him in-stead out the back door smoking when he had work todo. Because Bennett had talked to Rogers before aboutleaving his work area and because he had also talked toRogers three or four times previously about standingaround picking his fingernails, he decided to give him awarning. Linda Ross, who was present with Rogerswhen Bennett had found him "out the back door," wasnot given a warning because he had considered Rogers'offense to be greater since it involved more than justbeing away from his work area-it included being absentfrom his station when there was work to do. Ross, ac-cording to Bennett, had not really left her work area.Chism likewise denied that she had failed to enforcethe Respondent's work rules prior to the union cam-paign. Further, she denied that she had ever allowed em-ployees to smoke when they were caught up on theirjobs. Moreover, she claimed that Bennett had never al-lowed employees to smoke when their machines were"down" in 1978 when Bennett had supervised her. Onthe other hand, Chism related that employees were al-lowed to smoke in the restroom incidental to the normaluse of the restroom so long as too much time was nottaken.With respect to the production quotas mentioned byThompson, Chism testified that there was no change inproduction quotas in Thompson's section other than thatresulting from a switch from an 8-hour shift to a 10-hourshift. According to Chism, the weekly number of panelsexpected to be produced, 250, remained the same at alltimes, and was identical for all shifts.In connection with the warning given Brown, Chismtestified that Brown had left his work station withoutpermission and without her having obtained a replace-ment for him. He remained gone for more than 20 min-utes and cost Chism 20 minutes' production on his equip-ment, the glue spreader. It immediately affected thework of three employees and had he been gone for 30minutes more it would have affected the production ofthree more.In arguing the violation based upon enforcement ofthe rules the General Counsel relies primarily upon thetiming of Bennett's announcement on March 15 to hisgroup regarding the "new" rules. This announcementwas only 2 or 3 days after the Union's demand letter andits filing of the representation case petition and afterPlant Manager Schommer had had a conference with hissupervisors regarding the union campaign in which headmittedly had instructed them to "run their departmentsin accordance with the plant rules and bring their depart-ments up to acceptable levels" of production and quality.Beside the timing of Bennett's announcement onMarch 15, support of the General Counsel's position isfound in the absence among all the exhibits submitted inevidence by either the General Counsel or the Respond-ent of any warnings to employees simply for being awayfrom their work areas without permission prior to March15. Since it is claimed that Bennett was a rather strict su-pervisor it seems highly unlikely that he would not haveissued at least one previous written warning or verbalwarning to an employee for being away from his workstation without permission. Yet the record shows nosuch prior warning by either himself, Brenda Chism, orany other supervisor for such a reason. On the otherhand, subsequent to March 15 the Respondent, in addi-tion to warnings issued to Brown, Cunningham, Suggs,and Rogers noted above, issued warnings to, or "wroteup," four other employees for either leaving their workstations without permission or leaving their stationsduring time when their machines were being set up.':The Respondent, in effect, concedes that it tightenedup on employees because it was encountering economicand production difficulties during March, April, andMay, which difficulty Schommer in his testimony attrib-uted specifically to employee attitudes during the unioncampaign. This claim disregards the fact, however, thatBennett's tightening up of the rules began within only afew days after the Union's bargaining request and thefiling of the petition which the Respondent claims wasits first clear notice of union activity among its employ-ees. Such a quick response could hardly be based uponan observed impact of an organizational campaign on theemployees.That Bennett was indeed becoming more strict on em-ployees is shown by the undenied fact that he imposed,although subsequently revoked, the clearly arbitrary re-striction against employee use of the restroom on compa-" Specifically these employees ere Sylvester Hill (written sWarningdated 5-22-79. signed by Supervisor Adrian. Huggins, and Sayers, G CExh. 102). Lonnell Hill (writeup by Bennett dated 8-14-79. G.C Exh.99). Leroy Faggett (written warning dated 5 30-79 by Huggins andSayers. ( C. Exh 371, and Benn, Thomas (verbal warning from Supervi-sor Deena Steward dated I 12/79. G C Exh. 107) One employee hadbeen warned in March 1978 (Ricky Mason, G C Exh 41) about leavinghis work area o use the telephone without permission However, it ap-pears that he had iolated a direct order not to leave his work area %V1:)'F:Rl1AUFSFRSE COMPA4NY5~3ny time to once each day. The inexplicable imposition ofthis restriction warrants an inference that it was retali-atory in nature rather than remedial.I am not so naive as to believe that the Respondentwas running a "country club" with employees freelleaving their work stations for whatever purpose the)desired at their own discretion. Nevertheless, and not-withstanding its published rule against leaving work sta-tions without supervisory permission, considering theforegoing, and the record as a whole, including the Re-spondent's union animus as revealed in the 8(a)(1) viola-tions previously found herein, as well as its expressedstrong opposition to the Union, I am persuaded, and Ifind, that the Respondent through Bennett and Chismdid more strictly enforce its rules against employees forleaving their work areas without permission as a result ofthe union campaign.M4Accordingly, I credit that testi-mony of employees Brown, Cunningham, Hill, Suggs,and Ross to the effect that the Respondent more strictlyenforced its rules regarding employees leaving theirwork station. It is clear, and I find, however, that theRespondent did not formulate its rule against employeesleaving their work stations as a response to the unioncampaign. But, by more strictly enforcing its rules, I findthat the Respondent interfered with its employees' Sec-tion 7 rights and thereby violated Section 8(a)(1) of theAct. See Pope Maintenance Corporation, 228 NLRB 326(1977).I also credit the testimony of Thompson and Rogers,supported in this case by Ross whom I found particular-ly credible, that they had previously been allowed tosmoke outside the "back door" when "caught up" orwhen equipment was down. This was, I conclude, a"new" restriction which must be viewed as being relatedto the more strict enforcement of Respondent's rulesgenerally in response to the union campaign. By impos-ing this restriction on its employees I find that the Re-spondent further violated Section 8(a)(l) of the Act.Since I have concluded that the Respondent unlawful-ly imposed a new restriction on employees smokingwhen "caught up" or when their machines were down,and since Rogers' March 28 warning was based partlyupon this new restriction as well as a broader and morestrictly enforced rule about being away from his jobarea, I find that the warning given Rogers was coerciveand violative of Section 8(a)(l) and (3) of the Act. Like-wise, the warnings to Cunningham and Brown were alsobased in part upon the more strictly enforced rule con-cerning employees leaving their work stations withoutpermission. I find these reprimands also to be coerciveand violative of Section 8(a)(l) and (3) of the Act.The warning issued to Suggs stands on a differentfooting. Suggs' warning was not based upon any newrules or even the enforcement of old rules.14 In reaching his conclusion I find it unnecesar% to rely on thepurely statistical fact that the Respondent issued more sAarnings in theseveral months after the union campaign started than before The Gener-al Counsel's exhibits relative to the warnings given are inconclusive inmy opinion The reciord does nt shos the abhsence of merit of the warn-ings issued or whether the particular rule or policy on Awhich the ,.arnirigwas based as not prei oulsy strictly enfiircedSuggs' verbal warning of May 19 was related to her"excessive absence from her job station." While therecord hows that Suggs disputed Bennett's claim thatshe had been to the restroom five times on May 19 itdoes not show exactly how many times in fact she hadbeen on that date. Even assuming that Bennett was inac-curate in his claim that she had been to the restroom fivetimes, the record is insufficient to establish that Suggs'use of the restroom had not been "excessive." Underthese circumstances, and in view of Suggs admittedlycalling Bennett a liar, I cannot find that warning givenSuggs was so ill-founded as t, x arrant a conclusion thatit was pretextual and based uipon unlawful motivation.Moreover, since the warning was not related to a specif-ic rule of the Employer, I do not find that the warninggiven Suggs was related to a stricter enforcement of itsrules generally. Accordingly, I find no violation of Sec-tion 8(a)(1) or (3) of the Act with respect to the warningissued to Suggs.The complaint allegation that the Respondent in-creased production quotas is based solely upon the un-corroborated testimony of employee Thompson thatChism told employees they had to "do" 250 panels anight. Thompson's testimony did not establish, however,that there was any increase in work as a result of the"250 panel" quota. Surely if there had been an impositionof a quota system for the first time the General Counselwould have produced corroborating evidence to estab-lish it. In the absence of any corroboration of Thomp-son's testimony in this regard, and since it does notappear that any actual increase in workload was im-posed, I find Chism's testimony to the effect that theproduction goals had always remained the same moreconvincing. Moreover, her explanation that the changesin the goals for each shift was related to the switch froman 8-hour to a 10-hour shift was plausible and not rebut-ted by Thompson or any other General Counsel witness.I therefore find that the record is insufficient to establisha violation of the Act either in the imposition of a quotasystem or in any increase in production quotas.5. The installation and use of a timeclockEmployee Ross testified that, while the Respondenthad utilized an employee timeclock in previous years, ithad abandoned the use of a timeclock for about a yearprior to March 1979. Thereafter, the Respondent in-stalled a timeclock and required employees to punch inand out and, following the election, imposed the addi-tional requirement that they also punch in and out forlunch. James Thompson corroborated Ross except histestimony indicated that the employees did not startpunching a timeclock until the week after the election.The complaint alleges and the General Counsel con-tends that the installation of the timeclock and the re-quirement that the employees punch in and out was butadditional steps in the Respondent's "crack down" on itsemployees because of their union activities.The Respondent's position on the timeclock was relat-ed in the testimony of Plant Manager Schommer.Schommer admitted that the Respondent had installed anew timeclock as a result of trouble encountered in theWEYERIIAtFSFiR COMPAN 583 584DECISIONS ()1: NATI()NAL LABO()R REI.AII()NS I()ARI)abuse of a system under which the supervisors had keptemployee time subsequent to May 1, 1978. Schommerfound that a supervisor in collaboration with some of theemployees was turning in more worktime for the em-ployees than actually worked. Upon discovering this inDecember 1978, the supervisor was fired and the em-ployees given warnings."5Subsequently, in the latterpart of the following January, the employees in groupmeetings with Schommer expressed a desire to return tothe use of the timeclock. Based on this expressionSchommer in February asked his secretary to get bidsfor a new timeclock installation.16Still according toSchommer, the purchase rder for the clock issued inMarch and the clock was actually installed on April 24.On April 26 the employees at a meeting called bySchommer were asked if they wanted to use a timeclock.They voted affirmatively to reinstate use of the time-clock. 7 On May 11, following the election, the Re-spondent posted a notice stating, inter alia, that "in ac-cordance with the wishes of the majority of the peoplein the plant we will resume punching the timeclock onMonday, May 14."Schommer's testimony regarding installation of the ti-meclock and the meetings with employees concerningthe installation of the clock was not rebutted by any ofthe General Counsel's witnesses. I therefore credit it.Because the installation and the required utilization ofthe timeclock were based upon the desires of the em-ployees initially expressed prior to the union campaignand confirmed in the April vote I cannot conclude that itwas responsive to, or related to, the employees' unionactivities. Since the employees in fact approved the useof the clock by vote, its installation could hardly havebeen an act of retaliation against them as the GeneralCounsel contends, whether or not they were required topunch in and out during lunchtime. Accordingly, I findno violation of the Act in the Respondent's installationor use of the timeclock.6. Additional warnings issued to employeesThe consolidated complaint as amended alleges thatthe Respondent in keeping with its policy of tighteningdown on employees in response to the union campaigndiscriminatorily issued warnings to employees that wereunrelated to the work rules already noted above. In thisregard it is alleged that the Respondent discriminatorilyissued a warning to employee Elbert Smith on March 23.In support of this allegation Smith testified that he hadbeen an active union supporter and had worn a unionbutton from the time the union campaign started untilafter the election. On March 23 Smith, who operated a' According to Schommer's unrebutted testimony in this regard, theemployees warned included Ross and Thompsont Following discontinuance of its use of a timeclock for clocking em-ployees in and out the Respondent had swapped its old timeclock o an-other warehouse or plant for a clock which was utilized only for itsbuzzer system and which was incapable of recording employee time.'7 Schommer testified without contradiction that it was not extraordi-nary for the Respondent to allow its employees to vote on such matters.'" I Find that portion of Ross' testimony that employees began topunch the timeclock in March is in clear error The Respondent wouldhave had no reason to post its May 11 notice if the employees were al-ready required to utilize the timeclock.sanding machine, observed Supervisor Bennett talking toLinda Ross at her inspection station and decided to ap-proach the two to see if anything was wrong.t9 As heapproached Bennett, Bennett asked Smith what his prob-lem was and if Bennett could help Smith. Smith repliednegatively, adding that he had only come down there tosee if there was a defect in the boards and whether itwas due to his operation of his machine. Bennett replied,in Smith's words, "he didn't like the way I was talkingor something, you know." Smith in turn responded that"I didn't like the way he was talking because I wasdoing what I usually do to see if there was a defect inthe board and could I do anything to help it." Bennetttold Smith to get back to his work and stated he wouldtalk to him later. An hour later Smith was called toSayers' office where Sayers told him in Bennett's pres-ence "due to the fact that the union is trying to come in,and we're having a lot of complications with our ma-chinery, everybody seem to be somewhat uneased."Sayers added that he had a warning for Smith but thewarning was not any reflection or anything personal be-tween Sayers and himself. Sayers said that it was rathera problem between Bennett and Smith.While Smith testified that he received a written warn-ing he was unable to identify that warning or specificallystate the wording of it.20While Ross was apparently awitness to the encounter between Bennett and Smith,and although called as a witness by the General Counsel,she did not testify concerning that encounter.Bennett, on the other hand, testified that he was dis-cussing a particular defect with some panels that hadcome from the sander when Smith walked up. Bennettinquired what Smith wanted and Smith said that he wasnot saying anything to Bennett so Bennett should not sayanything to him. At that point Bennett was some 40 feetaway from his work station. Bennett related that otherwords were exchanged, and Smith accused Bennett of"trying to mess with me" and "acting like uncle Tom."Because other employees in the vicinity had stoppedworking and were looking, Bennett told Smith that theywould discuss the matter later. Subsequently, on thesame day, he issued a warning to Smith for insubordina-tion.I find the record inadequate to establish the violationalleged on the warning issued to Smith. Smith's testimo-ny is too vague to establish the absence of a basis for is-suing the warning to Smith for insubordination. Therecord does not establish that the warning was related tothe violation of any specific rule or to a "crack down"generally. Rather, it appears, as Sayers' comment reflect-ed, a personal matter between Bennett and Smith. In anyevent Smith was an improbable target for discriminationfor his only union activity was the wearing of a unionbutton which served to distinguish him very little from anumber of other employees who also were union buttonsin the plant.' Ross inspected boards run through Smith's machine and he testifiedthat he occasionally went down there to ensure that there were no prob-lems with his production.2<) Neither the warning note itself nor the language of it was put inevidence by either the General Counsel or the Respondent WFYFRHAUESER CMPANY585The consolidated complaint as amended at the hearingalleged that Ross was issued an unlawful verbal warningon May 22. The warning was based upon an inspectionof panels which Ross as an inspector had admittedlypassed and which contained 35 off-grade panels out of atotal of 49. It was Ross' testimony however that on May17 Bennett, in the presence of Supervisor-Trainee FrankConnelly, instructed Ross to pass some of the panels thatwere not up to specification because work had been"piling up." Ross stated that she would do as instructednotwithstanding the fact that she did not have Bennett'ssignature on any instructions in this regard. Subsequent-ly, on May 22 she was called to Bennett's office. On theway to Bennett's office Connelly advised her that theproblem was regarding a load of wood that BrendaChism had inspected and which Ross had earlier passed.Connelly further told Ross that Bennett did not want tocall her in but he had no choice because Sayers had toldhim earlier to issue a warning to Ross although Bennetthad kept putting it off.2'In Bennett's office Bennett advised Ross that he wasgoing to give her a warning for some panels that Chismhad gone through. Bennett allowed Ross to look at theinspection sheet Chism had used. Ross ascertained fromit that it was based on the material that Bennett had ear-lier told Ross to pass. Ross protested that it was the loadthat Bennett told her to pass and he replied, "Well Ihave to give you this warning." In the conversation Ben-nett did not deny that he had given Ross instructions topass the material but refused to tell Sayers that it hadbeen done pursuant to his instructions. Moreover, ac-cording to Ross, Bennett told Ross that he did not knowwhat Chism was trying to do, that he knew this was all"political," that it was playing with people's jobs, andthat he really did not go along with it. Nevertheless, hestill refused to tell Sayers Ross had passed the materialwith his instructions. However, he did tell Ross that hewould advise Sayers that the material that Ross passedwas "marginal."Bennett in his testimony denied he had instructed Rossto pass all the panels in dispute. Rather, according toBennett, he had told Ross to allow only I or 2 defectivepanels in a load of 40. He did not, however, specificallycontradict the other comments attributed to him by Rossduring the time that he issued the warning to her.I credit Ross' testimony where it contradicts Bennettregarding this warning. I conclude, based on Ross' testi-mony, that the verbal warning issued to her was com-pletely without foundation in view of Bennett's instruc-tions to her. Considering issuance of the warning in lightof Ross' known union support and sympathies and theRespondent's admitted and vigorous opposition to theUnion as demonstrated by its unlawful actions alreadyfound above, I can only conclude that the warningissued to Ross was pretextual in nature and designed tocloak an unlawful discriminatory motive; i.e., Ross'union support. Schommer's earlier warning to Ross thathe did not believe that Ross would be able to endure theunion campaign, coupled with Bennett's undenied refer-'' Connell'\s remarks. thicle hea;lra, crc reccied in idencle itl-out objection Hls staltus l a sulpcrr r iand ;genlt of the mplo ) r \; anot litigated at the hearingence to the warning being "political." makes extremelyclear the discrimination against Ross. Accordingly, Iconclude that the Respondent violated Section 8(a)( I)and (3) of the Act in issuing the verbal warning to Ross.7. The warning to, and suspension of, James RogersThere is little dispute concerning the warning issued toJames Rogers on April 5 and the suspension of Rogerson April 6 for I day as a result thereof, both of whichactions are alleged by the General Counsel to constituteviolations of Section 8(a)(l) and (3) of the Act. Rogers,as has already been noted, was a union supporter whoseunion support was reflected by his wearing of a unionbutton. On April 5 Rogers at the conclusion of the after-noon employee break was having difficulty securing themerchandise or the return of his money from a soupvending machine. With the help of another employee hewas able to get his money back but then, although afterthe conclusion of breaktime, he reinserted it, obtainedthe merchandise, and ran back to his work station pastthe office of Sayers. Sayers came out to observe Rogersreturn to his work station and watched him consume thefood he had obtained. Later that afternoon Rogers wascalled in Sayers' office where, in the presence of Ben-nett, Sayers asked Rogers why he had food at his workstation. Rogers replied that he had not had any problemwith having food at his work station before. Sayersasked him why he was late going back after his breakand Rogers answered he was only 2 or 3 minutes lateand he had never had any problem before being a fewminutes late. Nevertheless, Rogers was issued a warningfor violation of the Respondent's rules having to do with"neglect of duty" and failing to "work as directed," andwas suspended for I day. He was returned to work onApril 9 with an admonition from Schommer to "stay outof trouble."Rogers testified that he had not previously heard ofemployees having received warnings for eating at theirwork stations. However, on cross-examination he con-ceded that Sayers had told him at the time of the issu-ance of the warning that another employee had been sus-pended for eating on company time. Rogers testified hehad previously, with the knowledge of unnamed supervi-sors, eaten from his sack lunch at his work station duringworktime. Further, he claimed that the week followinghis suspension he had seen Bennett eating in the workarea. He did not specify, however, whether Bennett waseating on worktime nor did he identify the specific loca-tion where Bennett was observed.22Sayers' testimony and the contents of Rogers' writtenwarning itself2` are generally consistent with Rogers'version of what happened. However, the warning indi-cated that Rogers was 5 minutes late returning frombreak as checked against the timeclock by Sayers.The General Counsel argues that the warning and sus-pension issued to Rogers was but another incident of theRespondent's "crack down" on enforcement of its em-ployee rules. The Respondent on the contrary contends:' B23einnet i tets Iit II delit.' d ilrg in ;lten in the s% ork arca dilriIgt orkinie2 ((' tixI 1(IWFYFRHAUESER COMPANY  586I) tISIONS ()F NATI()NAI. LAB()OR RELATI)NS BO()ARI)that its action with respect to Rogers was consistent withits earlier warning and suspension given to employeeRobert Warren long prior to the union campaign.An examination of the warning issued to Warren onJuly 14, 1978,24 reveals that more than an employee'seating at his work station was involved. In brief, Warrenwas eating and refused to stop and go to work as direct-ed by his supervisor. Nevertheless, the incident withWarren does tend to substantiate a concern by the Re-spondent about eating in work areas during worktime.Moreover, Rogers' warning like Warren's involved morethan eating at his work station on worktime. The warn-ing was precipitated in part by Rogers' obviously delib-erate late return to work following the break occasionedby his decision to proceed with his snack even after theconclusion of the break and after he had already securedthe return of his money from the vending machine. I findunconvincing as too broad an exaggeration that portionof Rogers' testimony, uncorroborated in this regard, that"we always, you know, be late a few minutes" returningto work stations after breaks. Under these circumstances,I am not persuaded that the evidence supports a conclu-sion that the warning and suspension issued to Rogers inthis instance was related to any "crack down" on em-ployees as a result of the union campaign although Ihave previously found that there was in fact a "crackdown" in certain respects. Such a "crack down" doesnot require a conclusion that every warning issued subse-quent to the crackdown was responsive to the unioncampaign. Indeed, the General Counsel's numerous ex-hibits tend to establish that the Respondent issued a sub-stantial number of warnings long prior to the union cam-paign and kept rather extensive notes on the misconductof its employees. In respect to Rogers' warning and sus-pension, however, the evidence in my opinion does notestablish that he would not have been warned and sus-pended but for the Union's campaign or his involvementin it. I therefore find no violation of Section 8(a)(1) and(3) with respect to Rogers' warning and suspension.8. The suspension of Curtis GoldenCurtis Golden had been employed by the Respondentfor over 3 years and worked as a forklift driver. Hisunion sympathies were revealed by his wearing of aunion button in the plant beginning about a month afterthe campaign started. Golden testified that, on June 8,while eating his lunch with other employees includingFred Govain, Richard Brown, and Richard Brooks, hehad remarked to Govain in reference to certain tripsGovain had made to the restroom and to the Respond-ent's office that if Govain went down there to "tellaround on me" he was going to try to break Govain'sback. According to Golden, he made the remark in ajoking manner and Govain laughed about the remark asdid everybody else present.Apparently, however, Govain upon reflection did nottake the matter lightly and complained to Bennett fol-lowing lunch. Bennett reported the matter to Sayers andGolden was called in Sayers' office where he was ad-vised that Govain had claimed he had threatened him'2 Rc'p Ixh I hand was very upset about what had happened. Sayersasked Golden some questions but ultimately told Goldenthat he could not really talk to him because Plant Man-ager Schommer was out of town and he directed Goldento go on home and they would call him the followingMonday. However, when Golden contacted the Compa-ny on Monday, he was told that Govain had not re-turned to work and there had been no opportunity totalk to him and therefore Golden should come in thenext morning. When Golden went in the next morninghe waited until Govain had been interviewed by Schom-mer and then he talked to Schommer. After talking toSchommer explaining that he had been joking withGovain, Schommer put him back to work with the ad-monition to "be real careful about what I'm doing outthere, and if I could, don't go around Fred at all--don'teven go in the area." Schommer added, according toGolden, that "a lot peoples around here are taking horse-play serious, and for me to be more alert and be careful."Schommer's testimony regarding the suspension ofGolden did not differ significantly from Golden's.Schommer related that he had been out of the city onJune 8 and found Golden's file on his desk when he hadreturned the following Monday. Schommer said hetalked to Golden on that Monday when he came in andGolden had explained although he had made a remark toGovain about "busting his head" it was a joking matter.However, because Govain had not come to work thatMonday Schommer sent Golden home so that he couldhave an opportunity to interview Govain and certainother witnesses identified by Golden. Schommer did in-terview the other witnesses and they in effect confirmedthat Golden's remarks to Govain had not been seriousand that it was a kind of "horseplay" that they some-times engaged in. Interviewing Govain on the followingmorning Govain had still expressed concern that Goldenmight "come up behind him" at work. Schommer sentGovain back to work and talked to Golden, telling himthat Govain was concerned but that the employees whowvitnessed the matter indicated that it was "horseplay"and therefore he was returning Golden to work. Howev-er, he told Golden that because of the incident, shouldanything happen to Govain, Golden was in a precariousposition of being a prime suspect. It was Schommer'srecollection that Golden was paid for the day of workhe had missed on June II because Schommer had beenunable to interview Govain through no fault of Golden.While Govain did not testify, in view of Golden's ad-mission that he had made threatening remarks to Govainthere is little to support the contention that the Respond-ent's actions with respect to Golden were taken unlaw-fully. It would not be totally unreasonable for Govain,who was 65 years old compared to Golden's age of 31,to be apprehensive about Golden's remark even thoughit might have been delivered in a joking matter. And.there was no evidence that the Respondent solicited anycomplaints from Govain in this regard. Once the com-plaint was made by Govain it was clearly prudent forSchommer to investigate the matter And the actiontaken following the investigation w\as clearly reasonable. WFYFRHAUH~ FSFR COMPANYThe General Counsel appears to attach a sinister sig-nificance to the fact that Govain was not punished forhis involvement in this matter. However, that ignores thefact that no specific misconduct was attributed toGovain.Considering the foregoing, and the record as a whole,I find that the General Counsel has not established by apreponderance of evidence that the Respondent in anyway violated the Act in the suspension of Golden.2'9. The suspensions of Brown, Miller, Stevenson,and HillRoy Miller, Roy Lee Brown. and l.avcrne Stevensonwere employed by the Respondent on its second shift.Plant Manager Schommer acknowledged in his testimo-ny that Miller and Brown were, to his knowledge, unionsupporters. The record does not establish, however, thatStevenson, who did not testify, was also a union adher-ent.In any event, all three employees worked together onthe glue spreader with Miller pushing the plywood coresthrough the spreader where a glue is placed on the corewith the other two employees catching the finished panelas it came out of the spreader and applying a plywoodveneer.On May 17 when he reported to work Miller wascalled into Plant Manager Schommer's office whereSchommer showed him a picture of a piece of plywoodwith a steel packing band extruding through the veneerof the panel. Schommer told Miller that the panel hadbeen run on the second shift and so either he, Brown, orStevenson had to have done it. Miller testified on cross-examination that the steel band could only have beenplaced in the board intentionally and could not havebeen done without the knowledge of all three operators.He told Schommer at the time that he did not put theband in the panel and he did not see the other two menput it in. Schommer then sent Miller back to work butsubsequently recalled him and asked him to sign a paperstating that either Stevenson or Brown had put the strapin the panel. Miller refused to do so. Schommer thentold him he would have to do Miller like he had doneBrown and Stevenson and send him home, adding thathe would have to look into the matter further becausesomebody would have to be discharged for it. Schommerdirected Miller to return to work the following Tuesday,May 22.When Miller returned to work he talked to Schommerwho told him that some day-shift employees had toldSchommer that they had observed the panel with thesteel band in it on the day shift at the time when thepanel was "hot," indicating that the panel had just beenrun on the day shift. Schommer then directed Miller toreturn to work.262S While not specifically alleged in the complaint the General Counselintroduced in evidence arnings issued to Golden after the union elec-lion. G C Exhs 14 19, and one prior to the union campaign. (i C Exh13. to ho,A "disparit generally" in the Respondent's enforcemenl f itspolicies against union adherents Yet the merits of these wvarnings wereneither litigated nor were they argued in the General Counsel's brief Ac-cordingly. I make no findings thereon26 rosn was suspended at the same time Miller as Although calledas a itnesses bh the General ('ounsel he did not estiff regarding theSchommer's testimony was substantially in accordwith that of Miller regarding this incident. Schommertestified that the panel had been discovered by the qual-ity control supervisor, Deena Steward, who brought it toSchommer's attention. The steel band in the plywoodpanel represented a significant danger during some of thesteps in the production process such as sanding andsawing. From production records, according to Schom-mer, and the production ticket that accompanies eachload of panels worked it was ascertained that the panelwith the steel hand in it had been produced on thesecond shift. Schommer thereafter took the matter upwith the three second-shift employees, Miller, Stevenson,and Brown. and they each denied any knowledge of. orinvolvement in, production of the faulty panel. Schom-mer therefore suspended them until he investigated thesituation further. He thereafter talked to the day-shiftcrew and they also denied involvement. However, afterthe suspensions, following further investigation Schom-mer concluded that there was a remote possibility thatproduction tickets could have been switched. Moreover.he was advised that Sylvester Hill on the day shift. aglue spreader, might have done it intentionally to get atLaverne Stevenson due to some animosity that existedbetween them.2' Accordingly, Schommer returned thethree night-shift employees to work and there were nodischarges.Sylvester Hill was a day-shift employee on the gluespreader. He testified for the General Counsel that healso was called in with the other glue spreaders on theday shift and individually questioned about the band inthe panel. When he was interviewed by Sayers andSchommer, Sayers related that they had a witness thatsaid that Hill had pressed the band into the board. Hilldenied it and words were exchanged with Sayers usingsome curse words, according to Hill. Hill testified thathe "got carried away" and "wanted to give some of mypart" but was told to shut up or "carry your God-damnass home." Nevertheless, Hill kept talking. As he ex-plained on cross-examination, he kept talking "to showhim I was a man." He was told to shut up and get outand get off the premises and even escorted off the prem-ises. Hill was thereafter suspended for a period until May29 when he was reinstated.Schommer in his testimony did not specifically contra-dict Hill's testimony in any respect. According toSchommer the conversation with Hill took place on May25 in his continuing investigation of the plywood panelwith a steel band in it. Hill began to talk and just wouldnot be quiet and listen when directed to do so. He wasthereupon sent home, missing the remainder of thatworkday and the holiday pay the following Monday. Hewas returned to work on May 29.What is clear from all of the foregoing, including thetestimony of the General Counsel's witnesses, is that aplywood panel had been sabotaged with a steel band.The witnesses agree that the presence of the steel bandsuspension een though the sulsper llilon l a alleged to hace been dlscrinil-natory': Hill and Stevenson 'ere later discharged in erls ()ctober a aresult of a fight on company premises in hich Hill was stabbed5 s7 588DECISIONS ()F NATIONAL L.ABOR RELATIONS O()ARDin the board could not have been accidental. Because ofthe hazard to equipment and personnel had the panelbeen processed further with the steel band unnoticed, theinsertion of the band in the board must be regarded as anextremely serious matter. The Respondent's investigationof the matter was clearly warranted. Because of early in-dications that the panel had been manufactured on thesecond shift and since it is unlikely it could have beenmanufactured without all the spreader operators on thesecond shift knowing about it, it was not illogical to sus-pend them pending further investigations. Since the Re-spondent was unable to ascertain which individual wasresponsible for the damaged panel I can see no basis forconcluding that the suspensions were in any way pretex-tual notwithstanding the fact that at least two of thethree people suspended were union supporters. In viewof the seriousness of the matter, and if the Respondenthad been discriminatorily motivated, it is more likely thatit would have discharged the three rather than simplysuspending them. Moreover, if the matter of the steelband was simply a ruse to suspend the three second-shiftemployees it is improbable that the Respondent wouldhave continued the investigation following their returnto work, although it is quite clear it did in interviewingHill on May 25. Accordingly, I conclude that the Re-spondent was not discriminatorily motivated in suspend-ing Miller, Brown, and Stevenson in violation of Section8(a)(1) and (3) of the Act.With respect to Hill's suspension, Hill's admission thathe kept talking in order to "show he was a man" in theface of demands that he "shut up" essentially destroysany basis or finding that the suspension was pretextualand discriminatorily motivated. Here too had the Re-spondent been discriminatorily motivated it would havebeen more likely Hill would have been discharged ratherthan suspended. Under the circumstances, Hill's suspen-sion of 1 day and a portion of another appears to havebeen a rather restrained response on the Respondent'spart to Hill's May 25 conduct. Accordingly, I concludethat the suspension of Hill did not constitute a violationof Section 8(a)(l) of the Act.10. The discharge of James ThompsonJames Thompson was employed by the Respondentfor a period of approximately 7 years prior to his dis-charge on May 29 following an indefinite suspension be-ginning May 21 growing out of his allegedly reportingfor work on May 19 and working while under the influ-ence of alcohol. At the time of his discharge he was em-ployed in the rework department under SupervisorBrenda Chism. The fact that Thompson had supportedthe Union and had worn a union button in the plant hasalready been noted above.Thompson testified that after leaving work at midnighton May 18 he attended a graduation party for his daugh-ter at a cafe. He had one alcoholic drink and left to gohome around 3 a.m. The following morning he arose at 9a.m. and went back to clean up the cafe and in gatheringup the beer bottles and whiskey bottles carrying themout in a garbage can he spilled "a great deal of alcoholon my clothes." He finished his work at the cafe at 11:30a.m. but reported for work at the Respondent's plant 30minutes late for the noon shift on May 19. He reportedto Chism that he was late and then proceeded to hiswork station where he worked running the side cut saw.After he had worked 30 minutes he injured his hand in a"stacker" and reported his injury to Chism who put rub-bing alcohol on it and he returned to work. Shortlythereafter Chism and Maintenance Supervisor Jim Strat-ton came out and watched him work for 10 to 15 min-utes. Stratton then approached him and told him that hewas going to have to leave the premises because he wasnot steady enough on his feet to work. Thompson wassent home and told to return on Monday to see Schom-mer. When Thompson came to the plant on May 21 hewas told by Schommer that he had "been drinking onthe job and he was going to have to give me a 5-daylayoff." On May 29 Thompson was called to the Re-spondent's plant and told by Schommer that he had in-vestigated Thompson's case and had found from a"couple of employees" that Thompson was drunk on thejob and he had to dismiss him.Schommer's testimony was that. when he first inter-viewed Thompson on May 21, Thompson had admittedthat he had consumed alcoholic beverages excessivelythe preceding Saturday morning, had overslept, and hadcome in late. Schommer said he indefinitely suspendedThompson and thereafter conducted an investigation ofthe matter speaking to a number of employees and Su-pervisors Stratton and Chism. He concluded thatThompson indeed had been under the influence of alco-hol while at work the preceding Saturday. On May 29he called Thompson back to the plant and on that occa-sion allowed Thompson to again explain the circum-stances. On this occasion Thompson related a story morein line with that related at the hearing herein. In view ofwhat he perceived to be conflicting stories from Thomp-son, and because of the statements from other employeesindicating that Thompson had been working under theinfluence of alcohol on May 19, Schommer dischargedThompson. '8Both Chism and Stratton testified that after they hadwatched Thompson on May 19 following his hand injurythey had concluded that he was not fully able to handlehis job. According to Stratton, Thompson was so intoxi-cated he hardly knew where he was.I find basically incredible Thompson's testimony re-garding the extent of his drinking on May 19 and thestate of his sobriety at the time he undertook his workschedule on that date. The fact that he hurt his hand forthe first time in machinery which he had operated forseveral years tends to support the conclusion that he wasnot in complete control of his normal reflexes on thatdate. Moreover, I find Stratton to be a credible and con-vincing witness regarding Thompson's condition. Strat-ton, a former sheriffs deputy, testified he had 4 years'experience in recognizing and arresting a substantialnumber of persons in various stages of inebriation. Ac-cordingly, I find that a sound basis existed for conclud-GC t'xh. 103 hich cnlltinl excerplt, from l hollp.orln persrnnelfile illCILdcd staemlc nt, frorml threc cphnplor cc' dalcd Ma-., 22. 1979. ub-stilllilating a conclusiorl on hce Rpolndcllnt' part hal I honlpsonll wa infact inebriated at work on Ma Il0 %VFNT1Rl-lALJFSFR COMPANYN~589ing that Thompson 'was under the influence of intoxi-cants, and, as a result. his being sent home was an act ofwise discretion, as was the subsequent decision to sus-pend him pending an investigation.While the General Counsel does not specifically argue,and the complaint does not allege, Thompson's suspen-sion to have been discriminatorily motivated, he never-theless contends that Thompson's May 29 discharge ,wasmotivated by union considerations as reflected by allegeddisparate treatment accorded by the Respondent toThompson in comparison to other employees in similarsituations.Thus, the General Counsel points to the case of twoemployees gleaned from the Respondent's records whowere warned at least once for reporting to work "underthe influence" without being discharged.29However.Schommer in his testimony credibly explained that thesewarnings occurred prior to May 1, 1978, when the Re-spondent stiffened its rules to make reporting for workunder the influence a dischargeable offense on the firstoccasion.There were two incidents of employees receivingwarnings for reporting to work under the influence of al-cohol without being discharged after the Respondent'srules had been stiffened. One, according to Schommer'suncontradicted testimony, involved an employee who,having been given prior permission to be away fromwork, had nevertheless shown up at the plant "under theinfluence." The employee, who was not scheduled towork, was given a warning.3Another employee had re-ported for work apparently under the influence of intoxi-cants but had been retained by a supervisor in the lunch-room and kept under observation for an hour and a half.He was then warned and sent home without ever havingreported to his work station.3' Moreover, Schommertestified that there was a real question with respect towhether or not the employee had actually been "underthe influence."The General Counsel also finds evidence of disparatetreatment of Thompson in the treatment of Roy Millerwho on June 22, subsequent to Thompson's discharge,was simply given a warning for reporting to work afterhaving consumed alcoholic beverages.32This overlooksthe distinction, however, that Miller was not alleged tohave been "under the influence."Schommer conceded that he had some discretion inthe Respondent's rules in determining whether or not todischarge a first offender for reporting to work underthe influence of intoxicants. However, he added that heviewed an employee's actual assumption of work whileinebriated, as in Thompson's case, as a more serious of-fense for obvious safety reasons than simply reporting tothe plant inebriated or after having had a "couple ofbeers." The record does not contradict Schommer's posi-tion in this regard, since there is no evidence that anyother employee, following the stiffening of Respondent'srules with respect to working under the influence, at-2 G.C Exh, 2t, and 27an G.C Eh 2S: GC Eh 25:2 G.C Eh 31tempted to work or assumed their work in an inebriatedcondition and was not discharged.On the other hand, and consistent with the Respond-ent's position, another employee, Leonard Fletcher, wasdischarged on June 16 under circumstances very similarto Thompson's. :' Fletcher had been employed by theRespondent for more than 3 years.Considering the foregoing evidence and the record asa whole, I am not persuaded that the evidence establishesdisparate treatment of Thompson. Although Schommerused discretion to effectuate the discharge, the total cir-cumstances do not reflect that that discretion was uti-lized discriminatorily. That discretion was exercised inthe same manner in Fletcher's discharge and there is noevidence, nor was there any argument, that Fletcher wasdischarged only in order to maintain the appearance oflegality in Thompson's discharge. Moreover, even assum-ing some disparity in connection with Thompson's dis-charge, there is no evidence that would connect that dis-charge with his union activity which was in fact mini-mal. Had the Respondent been inclined to dischargeThompson because of his union sympathies it is notlikely that Schommer would have gone through thetrouble of interviewing employees regarding Thompson'sintoxication rather than simply relying upon the conclu-sions of Supervisors Chism and Stratton. Accordingly, Iconclude that the Respondent did not violate Section8(a)(1) and (3) of the Act in the discharge of Thompson.CONCI USIONS OF LAW1. The Respondent, Weyerhaeuser Company, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Highway and Local Motor Freight Employees.Local 667, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica. is a labor organization within the meaning ofSection 2(5) of the Act.3. By coercively interrogating its employees, by im-pliedly threatening its employees with discharge becauseof their union activities, by soliciting from employeesgrievances under circumstances implying the grievanceswould be rectified, by implying to employees that theirselection of a union to represent them would be futile, byrequesting employees to campaign among other employ-ees against the Union, by suggesting or encouraging em-ployees to form or serve on a committee or a group todiscuss grievances with management as an alternative tohaving a union represent them, by admonishing employ-ees not to give other employees advice concerning unionor protected concerted activities, and by more stringent-ly enforcing its work rules in response to the Union'scampaign the Respondent has interfered with, restrained,and coerced employees in the exercise of the rights guar-anteed in Section 7 of the Act in violation of Section8(a)(l) of the Act.4. By changing its work practices and by issuing warn-ings to Linda Ross on May 22, to James Rogers onMarch 28, to Lula Cunningham on March 22, and to:':' C E h 32. Rsp Exh 6WEYFRIIALIESR COMPANY 58g 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoy Brown on May 16 in connection with its more strin-gent enforcement of its rules in response to the Union'scampaign the Respondent violated Section 8(a)(3) and (1)of the Act.5. The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent did not violate Section 8(a)(l) and(3) of the Act in the suspensions of James Rogers, RoyLee Brown, Roy Miller, Laverne Stevenson, SylvesterHill, and Curtis Golden or in the discharge of JamesThompson, nor did it violate the Act in warnings issuedto Kay Suggs or Elbert Smith.7. The General Counsel has not established by prepon-derance of evidence that the Respondent has violated theAct as alleged in the complaint except to the extentfound above.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction necessary to remedy the unfair labor practices andto effectuate the policies of the Act to include the usualposting of appropriate notices to the employees. Since Ihave found that the warnings issued to Linda Ross,James Rogers, Lula Cunningham, and Roy Brown werea result of changes in work practices or more strict en-forcement of certain of its rules in retaliation to the em-ployees' union activities, I shall recommend that the Re-spondent revoke and rescind such warnings and physical-ly expunge them from their personnel records.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER34The Respondent, Weyerhaeuser Company, West Mem-phis, Arkansas, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Coercively interrogating its employees about theirunion sympathies and desires.(b) Impliedly threatening its employees with dischargefor engaging in union activities.(c) Soliciting from individual employees grievancesand impliedly promising to rectify them in order to dis-courage their union activity.(d) Implying to employees that their selection of aunion would be futile.34 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(e) Requesting employees to campaign against theUnion among other employees.(f) Suggesting to and encouraging employees to formor serve on a committee or group to discuss grievanceswith management as an alternative to having a unionrepresent them.(g) More stringently enforcing its rules against em-ployees or changing work practices in order to discour-age their union activities.(h) Admonishing its employees not to give each otheradvice regarding the Union or protected concerted activ-ities.(i) Issuing verbal and written warnings to its employ-ees in connection with a more strict application of itsrules in response to the union activities of its employees.(j) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistHighway and Local Motor Freight Employees, Local667, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, to bargain collec-tively through representatives of their own choosing; andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any or all such activities.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Revoke and rescind the warnings issued to LindaRoss, James Rogers, Lula Mae Cunningham, and RoyLee Brown and physically expunge from their respectivepersonnel files any record of such warnings.(b) Post at its West Memphis, Arkansas, plant copiesof the attached notice marked "Appendix."3sCopies ofsaid notice, on forms provided by the Regional Directorfor Region 26, after being duly signed by a representa-tive of the Respondent, shall be posted by the Respond-ent immediately upon receipt thereof, and shall be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found.35 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the ords in the notice reading "Posted byOrder of the National L.abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."